 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGlobe Furniture Rentals, Inc.,andLocal Union 243,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO,Petitioner.Case 7-RC-18771April 25, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 6, 1989, the Regional Director forRegion 7 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate for collective bargaining a unitof all full-time and regular part-time warehouseemployees, truckdrivers, helpers, inside and outsidesales employees, and plant and sales clerical em-ployees employed by the Employer at its 33300Van Dyke Road, Sterling Heights, Michigan show-room and warehouse; but excluding all office cleri-cal employees, professional employees, guards, andsupervisors as defined in the Act. In so finding, theRegionalDirector rejected the Petitioner's peti-tioned-for unit of drivers and warehouse employeeslocated solely at the Employer's Sterling Heightswarehouse,' and the Employer's contention thatthe appropriate unit must encompass a unit of allits 75 employees employed at all 5 of the Employ-er'sDetroit area facilities, excluding guards and su-pervisors as defined in the Act.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner and the Em-ployer filed timely requests for review of the Re-gional Director's decision.2 The Employer arguedthat a unit limited to the Sterling Heights facility isnot appropriate because of lack of local autonomy,substantial employee interchange, centralized oper-ations, and geographic proximity among the fivefacilities.The Petitioner argued first that the Re-gionalDirector erred in including the sales andstore employees in the petitioned-for unit of ware-house employees at the Sterling Heights locationand second, in opposition to the Employer's re-quest for review, that the Employer failed to dem-onstrate that store managers did not possess sub-stantial autonomy and that employee interchange is1The petitioned-for unit consists of all full-time and regular part-timedrivers,helpers,warehouse employees,and finisher repairers locatedsolely at the Employer's Sterling Heights warehouse2 TheRegional Director also found that 10 corporate clerical employ-ees and 2 warehouse leadpersons(Herman Hook and Dave Clark)shouldbe excluded from the unit;that 2 store clerical employees and 1 ware-house leadperson(Mike Pick)should be included in the unit, and thatlead salespersons M. Leebove and M. Leadbetter are supervisors pursuantto Sec.2(11) ofthe Act. Theparties filed requests for review concerningthese findings.The Board denied review, except for allowing Hook,Clark, and Pick to vote subject to challenge These findings are not atissue.substantial.On May 31, 1989, the Board, by tele-graphic order, granted review regarding the issuewhether the single facility unit (Sterling Heights),found appropriate by the Regional Director, is anappropriate unit for bargaining. Pursuant to theBoard's Rules and Regulations, the election washeld on March 8, 1989, in the unit found appropri-ate by the Regional Director, and the ballots wereimpounded pending the Board's Decision onReview.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and has decided to reverse the RegionalDirector's finding that the Sterling Heights unit isan appropriate unit for bargaining.The Employer is a Michigan corporation en-gaged in the sale and leasing of residential andcommercial furniture to apartment complexes andbusinesses.The Employer operates five stores inDetroit,Troy, Southfield, SterlingHeights, andFarmington Hills. Each facility includes a show-room for displaying the furniture, and the SterlingHeights and Farmington Hills facilities also includewarehouses for maintaining inventory. The furthestdistance between any two stores is 25 miles (Ster-lingHeights and Farmington Mills), and the short-est distance is 5 miles (Sterling Heights and Troy).There is no history of collective bargaining at anyof the stores.It is well established that, when considering amultifacility operation, a single-facility unit is pre-sumptively appropriate for collective bargaining.3This presumption can be overcome by showing afunctional integration so substantial as to negate theseparate identity of the single-facility unit. Inmaking findings on this issue, the Board considerssuch factors as centralized control over daily oper-ations and labor relations, skills and functions ofthe employees, general working conditions, bar-gaining history, employee interchange, and geo-graphical location of the facilities in relation toeach other.4The record shows that the Employer's oper-ations are highly integrated and administrativelycentralized. Each store sells and leases the same in-ventory at the same prices. The Employer's corpo-rateheadquartersare located at the SterlingHeights facility, but its principal officers and direc-8 SeeY.I.M. Jeans,271NLRB 1408, 1409 (1984);Dayton TransportCorp.,270 NLRB 1114 (1984),Haag Drug Co,169NLRB 877, 878(1968).4 SeeEastman West, 273NLRB 610, 613 (1984);Sol's,272 NLRB 621(1984).298 NLRB No. 38 GLOBE FURNITURE RENTALS289tors are located in Cincinnati, Ohio.5 Larry Weiss,the Employer's vice president, works out of theSterlingHeights facility and oversees the oper-ations of the five Michigan stores. Weiss' duties in-clude hiring, firing, and disciplining employees and,along with the Employer's executive board, settingwages, hours, and conditions of employment.6BelowWeiss in the corporate structure are M.Skocnick, head of purchasing/stock; R. Hammill,head of marketing/sales; B. Haertel, head of oper-ations; and L. Kantor, the Employer's comptroller.Below these four men are the storemanagers.All major decisions related to,the operation andadministration of the five Michigan stores are madeby Weiss or some other member of upper manage-ment.For example, Weiss sets the inventory levelsat each store, and Skocnick, who is based in Cin-cinnati,works with Weiss in selecting vendors thatsupply the stores with the inventory that is leasedor sold, and in purchasing the inventory that ispaid for by corporate headquarters.Hammill in-sures that the Employer's sales force is followingproper procedures. Kantor controls the daily finan-cial transactions. This includes approving accountsreceivable, accounts payable,leases,and c.o.d.'s.Kantor also prepares financial statements on a cor-poratewidebasis.Haertel is responsible for allwarehouse and trucking operations, including re-sponsibility for buildingmaintenance,and distribu-tion of merchandise among the stores.' Other cen-trallyadministered functions include advertisingand salespromotions, administered by Hoguet andWeiss; maintenance' for all five stores, including se-curity, cleaning, heating and cooling, and a lawnservice; and insurance. There is one policy cover-ing buildings, business operations, and vehicles pur-chased through the Sterling Heights office.5David Houget,the Employer's president,George Stewart, one of theEmployer's owners, and Alvin Meisel,another of the Employer'soffi-cers, live in Cincinnati.These three men compose the Employer's execu-tive board. Cincinnati is also the corporate headquarters for three storesoperating in Ohio as a separate corporate entity from the five Michiganstores.6Weiss testified that he visits each store at least once a week and usu-ally several times a week.Weiss also indicated that he contacts each storeby phone and fax machine.7TheRegional Director acknowledged Haertel's responsibility for allthe warehouse operations.He went on to find however,that "in actualpractice,direct supervision,hiring and firing, and disciplinary decisions atthe Farmington Hills warehouse are left to the store manager, Ed Ma-licke, andtoGaryPenny, the warehouse manager." With the exceptionof supervision,the record does not support these findings and we do notadopt,them.Neither Malicke nor Penny testified at the hearingWeiss testified thateitherMalicke or Penny decide which employee performs certain day-to-day warehouse duties at Farmington Hills, such as loading or unloadingthe trucks or pulling stock.Haertel testified on cross-examination that hethought thatWeiss and Malicke handled written evaluations and changesin scheduling and that Weiss handled discipline at that facilityWe do notfind that this evidence demonstrates that Malicke and Penny have the au-thority tohire, fire,or discipline employees.Nor does it establish thatthey exercise substantial autonomy in performing their duties.The Regional Director found that there is "somecentralized control" over the five Michigan stores,but concluded that the separate Sterling Heightsunit is appropriate because the local store managerspossess a considerable degree of autonomy in theday-to-day operations of each store and becausethere is a lack of interchange among the employ-ees.The Regional Director found specifically thatthe store managers may reject unqualified job ap-plicants withoutWeiss' approval and that the bulkof the transfers were the result of the closing of awarehouse (Troy's) or the opening of a new store(Detroit).We find that the record does not supportthe Regional Director's conclusions.The record shows that the local store managerspossess authority over routine day-to-day oper-ations of the facilities they manage, but that theylack substantial autonomy regarding labor relationsand personnel policies and procedures. All policiesconcerning wages, hours, and terms and conditionsof employment and other personnel rules and poli-cies are formulated by Weiss and the executiveboard and are uniform throughout the five stores,with Weiss possessing final authority on almost allpersonnel actions.8Although store managers canrecommend certain action be taken, i.e., discharge,promotion, or discipline, such action is not imple-mented without Weiss' own investigation into thematter and final approval. Moreover, the RegionalDirector's finding that store managers have author-ity to reject prospective employees they deem un-qualifiedwithoutWeiss' approval is not accurate.The record shows that in such circumstances thestore manager must still forward the rejected appli-cant's resume and/or application form to Weiss forreview and possible additional action. That Weissmay agree with the store manager's recommenda-tion not to hire the applicant does not detract fromthe fact that he oversees the hiring process. Thus,these facts do not demonstrate, as the Regional Di-rector found, that store managers have the unfet-tered right to reject job' applicants.9 Indeed; at8Weiss testified that he has sole authority to hire employees,but therecord shows that Haertel has hired employees without Weiss'approvaland that Houget can hire employees on his own authority. We find it un-necessary to resolve any possible inconsistency in Weiss' testimony in thisregard because both Haertel and Houget are upper management officials,and whether they can hire employees without Weiss' approval does notchangethe fact that store managers do not possess authority to hire em-ployees.9We note that at the time of the hearing Weiss was acting store man-ager of the Sterling Heights store,and Haertel was acting warehousemanager of the Sterling Heights warehouse. In its opposition to the Em-ployer's request for review, the Petitioner argues that in determining thedegree of autonomy vested with the store/warehouse managers, it is un-portant to distinguish between Weiss' permanent role as vice presidentand his temporary role as acting store manager,and Haertel's role as vicepresident of operations and his temporary position as acting warehouseContinued 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbest, the facts demonstrate that the store managersare statutory supervisors under Section 2(11) of theAct.We also find that the record does not supportthe Regional Director's finding that there is a lackof substantial employee interchange among the fiveMichigan stores. At the hearing, the Employer in-troduced a list of 77 permanent and temporarytransfers between May 1986 and September 1988.According to the Regional Director, a bulk of thetransfers resulted from the closing of the Troywarehouse in late 1986 or the opening of the De-troit retail store in July 1987, and therefore, are notentitled to much weight in determining the scopeof the unit.' 0 The Regional Director also notedthat the other transfers involved promotions to su-pervisory or sales positions, employee-requestedtransfers, or transfers among sales employees at theEmployer's four smaller stores-excluding SterlingHeights.The Employer argues, and the Petitioner ac-knowledges, that only five employees were trans-ferred as a result of the closing of the Troy ware-house. The Employer also contends that only threeemployees were transferred as a result of the open-ing of the Detroit store. The Petitioner does notdispute this contention and the record supports it.Thus, the Regional Director's conclusion that em-ployee interchange was not significant because abulk of the transfers involved the closing of theTroy warehouse and the opening of the Detroitstore is not accurate." Instead, we find that therecord evidence shows a substantial and significantamount of employee interchange.More than half of the 77 transfers documented inthe record involve unit employees-sales,sales/-clerical, or warehouse employees-transferred fromone facility to another at the request of the Em-manager. However, the Petitioner does not allege or refer to specific in-stanceswhenWeiss and Haertel,as store and warehouse manager at theSterlingHeights facility,rather than as company vice presidents, con-ducted labor relations at the facilityMoreover,the record does not showthat they acted in other than their corporate capacities in conductinglabor relations,or that their store and warehouse managerial positionswere intended to be permanent rather than temporary.Indeed,Weiss tes-tified that, as of the hearing, he was involved in interviewing candidatesfor the Sterling Heights store-manager job. Accordingly,Weiss' andHaertel's dual roles,in and of themselves,do not support the Petitioner'sclaim that store and warehouse managers possess substantial autonomyover labor relations at the Michigan facilities10 SeeRenzetti'sMarket,238 NLRB 174 fn. 8 (1978).11 The Regional Director's conclusion concerning the bulk of thetransfers was made in the "Analysis and Conclusions"section of his deci-sion.However, in the "Facts"section of his decision,the Regional Direc-tor also stated that the bulk of the transfers involved sales employeesmoving among the Employer's four smaller stores(excluding SterlingHeights).Thus, it is unclear from reading the Regional Director's deci-sion in what group,if any, he deemed the bulk of the transfers to haveoccurred.ployer.12Although the Employer characterizedalmost all these transfers as permanent, the recordshows that 20 of the transfers involve employeeswho, during the 28-month period, either trans-ferred back to the store they originally transferredfrom, or to another store shortly after theoriginaltransfer was made. 113 Moreover, Weiss testified thatthe list of 77 transfers did not include "'a lot of[temporary] transfers"made during the sameperiod that did not cross over payroll periods and,therefore,were not recorded by the computer.14Thus, we fmd that the degree of Employer-request-ed interchange, temporary as well as permanent,among unit employees at all five Michigan facilitiessupports the Employer's contention that a unit lim-ited to the Sterling Heights store and warehouse isnot an appropriate unit.' 5 This interchange, the ge-ographicproximityamong the five Michiganstores, the highly interdependent nature of the Em-ployer's operational structure, the lack of auton-omy of thestore managers,and the absence of anybargaining history lead us to conclude that the em-ployees at the Sterling Heights facility do not con-stitute a distinct and separate unit from the employ-ees at the Employer's other four Michigan facilitiesso as to warrant the establishment of a separateunit.Accordingly, we fmd, contrary to the RegionalDirector, that the only appropriate unit must in-clude employees employed at all five of the Em-ployer'sMichigan stores and the two warehouses.Because the unit we have found appropriate is sub-stantially larger than the single-facility unit foundby the Regional Director, the election conductedon March 8, 1989, must be vacated. Further, be-cause the Petitioner has not indicated a willingness12 Approximately 25 of the transfers were to and from the SterlingHeightsfacility.18 Some of these transfers lasted 5, 7, or 14 days before the employeewas transferred again. One employee was transferred three times in lessthan 1 month and another employee was transferred four times in 2months. In these circumstances,we find these transfers to have been tem-porary in nature.14 According to Weiss, the computer will record only those transfersthat cross payroll periods, and the unrecorded temporary transfers lastedonly I to 3 days. Because those employees who were temporarily trans-ferred continued to be paid at the facility from which they transferred,instead of the new facility, the computer did not record the temporarymove We note, however,thatWeiss was able to recall the names of sev-eral Farmington Hills warehouse employees who were transferred tempo-rarily to the Southfield store to help with a tent sale during the 6 monthspreceding the hearing.Weiss' testimony concerning temporary transfersis uncontroverted.Finally, although temporary transfers due to the opening or closing ofa facility are generally not entitled to as much weight as temporary trans-fers between regularly operating facilities in determining the scope of theappropriate unit,Renzetti'sMarket,supra at fn 8, other evidence of fre-quent permanent and temporary employee interchange supports the find-ing that employee interchange is substantial.See, e g.,EastmanWest,273NLRB at 611, 614.15 SeeSol's,272 NLRB at 623 GLOBE FURNITURE RENTALS291to proceed to an election in the broader unit foundORDERappropriate,we shall dismiss the petition.The election conducted on March 8, 1989, is va-cated and the petition is dismissed.